Citation Nr: 1503960	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-03 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable evaluation for degenerative disc disease of the lumbar spine with intervertebral disc syndrome prior to March 17, 2011 and in excess of 40 percent thereafter (previously rheumatoid arthritis).

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine prior to March 17, 2011 and in excess of 20 percent thereafter (previously rheumatoid arthritis).

3.  Entitlement to an evaluation in excess of 10 percent for right shoulder acromioclavicular osteoarthritis (previously rheumatoid arthritis).

4.  Entitlement to an evaluation in excess of 10 percent for right hip osteoarthritis (previously rheumatoid arthritis).

5.  Entitlement to an evaluation in excess of 10 percent for right hip osteoarthritis with limitation of extension (previously rheumatoid arthritis).

6.  Entitlement to a compensable evaluation for right hip osteoarthritis with limitation of flexion (previously rheumatoid arthritis).

7.  Entitlement to an evaluation in excess of 10 percent for left hip osteoarthritis (previously rheumatoid arthritis).

8.  Entitlement to an evaluation in excess of 10 percent for left hip osteoarthritis with limitation of extension (previously rheumatoid arthritis).

9.  Entitlement to a compensable evaluation for left hip osteoarthritis with limitation of flexion (previously rheumatoid arthritis).

10.  Entitlement to a compensable evaluation for right hand osteoarthritis prior to May 8, 2012 and in excess of 10 percent thereafter (previously rheumatoid arthritis).

11.  Entitlement to a compensable evaluation for left hand osteoarthritis prior to May 8, 2012 and in excess of 10 percent thereafter (previously rheumatoid arthritis).

12.  Entitlement to a compensable evaluation for right knee osteoarthritis prior to February 25, 2013 and in excess of 10 percent thereafter (previously rheumatoid arthritis).

13.  Entitlement to a compensable evaluation for left knee osteoarthritis prior to February 25, 2013 and in excess of 10 percent thereafter (previously rheumatoid arthritis).

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to receipt of a 100 percent combined schedular evaluation.



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had over 20 years of active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In his February 2013 VA Form 9, substantive appeal, and in other statements associated with the record, the Veteran requested a hearing before a member of the Board.  However, in a September 2014 statement, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. 38 C.F.R. § 20.704(e) (2014).

In June 2009 the Veteran filed an increased rating claim with respect to his rheumatoid arthritis, which was denied in the January 2010 rating decision on appeal.  An October 2012 rating decision recharacterized the previously rated rheumatoid arthritis as 20 percent to June 11, 2009, and assigned a separate evaluation of zero percent for degenerative disc disease of the lumbar spine with radiculopathy effective June 11, 2009 and assigned a 40 percent evaluation effective March 17, 2011.  The June 2012 rating decision also assigned a separate evaluation of 10 percent for degenerative disc disease of the cervical spine with radiculopathy effective June 11, 2009 and assigned a 20 percent evaluation effective March 17, 2011.  A separate 10 percent evaluation for bilateral knee and bilateral hip osteoarthritis was granted effective June 11, 2009.  A separate 10 percent evaluation for right shoulder acromioclavicular osteoarthritis was also granted effective June 11, 2009.  Finally, separate evaluations of zero percent, for left and right hand osteoarthritis, were granted effective June 11, 2009 and an evaluation of 10 percent for each hand was assigned from May 8, 2012.

A June 2014 rating decision assigned separate noncompensable evaluations for right knee and left knee osteoarthritis effective June 11, 2009 and evaluations of 10 percent effective February 25, 2013.  Separate evaluations for right and left hip osteoarthritis were granted with evaluations of 10 percent each effective June 11, 2009.  Separate evaluations for right hip and left hip osteoarthritis with limitation of extension were granted with evaluations of 10 percent each assigned effective February 25, 2013.  Finally separate evaluations for right and left hip osteoarthritis with limitation of flexion were granted with evaluations of zero percent each, effective February 25, 2013.  Because less than the maximum available benefit for a schedular rating was awarded for these disabilities, such increased evaluations do not abrogate the appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The June 2014 rating decision also granted service connection for radiculopathy of the right lower extremity and left lower extremity as well as left shoulder acromioclavicular joint arthritis.  However, these determinations were not appealed nor were such part of the prior statement of the case for which an appeal was perfected.

The Board acknowledges a September 2013 rating decision denied TDIU on the merits and an August 2014 rating decision determined a TDIU claim was moot as the Veteran was in receipt of a 100 percent combined schedular rating.  While the Veteran was in receipt of a 100 percent combined schedular rating effective February 25, 2013, when the appeal was certified to the Board, and has been awarded additional increased determinations below, the Veteran has not been in receipt of a 100 percent combined schedular rating throughout the rating period on appeal.  Furthermore, the Board notes that at the August 2014 neck examination the Veteran stated that if he were younger with these neck symptoms, he would not be able to do the job he did.  Thus, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board concludes that the holding in Rice is applicable, and thus, the Veteran's TDIU claim, as to the period prior to a 100 percent combined schedular rating, is properly before the Board, and the issue has been listed on the title page.


In a December 2011 application for benefits, a claim to reopen entitlement to service connection for skin cancer, was raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased evaluations for degenerative disc disease of the lumbar spine, degenerative disc disease of the cervical spine, the various evaluations of bilateral hip disabilities, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right shoulder acromioclavicular osteoarthritis was manifested by pain as well as functional impairment of 165 degrees flexion and 165 degrees abduction; limitation of motion at shoulder level or midway between the side and shoulder level, episodes of dislocation of the scapulohumeral joint, malunion of the humeral head with moderate or marked deformity, or malunion or nonunion of the clavicle or scapula, was not demonstrated.

2.  Throughout the appeal period, the Veteran's osteoarthritis of the right hand was manifested by pain; favorable ankylosis or limitation of motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, was not demonstrated.

3.  Throughout the appeal period, the Veteran's osteoarthritis of the left hand was manifested by pain; favorable ankylosis or limitation of motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, was demonstrated.

4.  Throughout the rating period on appeal the Veteran's osteoarthritis of the right knee was manifested by pain productive of noncompensable limitation of motion of no worse than from zero degrees extension to 125 degrees of flexion. 

5.  Throughout the rating period on appeal the Veteran's osteoarthritis of the left knee was manifested by pain productive of noncompensable limitation of motion of no worse than from zero degrees extension to 125 degrees of flexion.


CONCLUSIONS OF LAW


1.  The criteria for a rating in excess of 10 percent for right shoulder acromioclavicular osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5203 (2014).

2.  The criteria for a 10 percent initial rating, but no higher, for osteoarthritis of the right hand, prior to May 8, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5228 (2014).  

3.  The criteria for a rating in excess of 10 percent for osteoarthritis of the right hand, from May 8, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5228 (2014).

4.  The criteria for a 10 percent initial rating, but no higher, for osteoarthritis of the left hand, prior to May 8, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5228 (2014).

5.  The criteria for a rating in excess of 10 percent for osteoarthritis of the left hand, from May 8, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5228 (2014).

6.  The criteria for a 10 percent initial rating, but no higher, for osteoarthritis of the right knee, prior to February 25, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2014).

7.  The criteria for a rating in excess of 10 percent for osteoarthritis of the right knee, from February 25, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2014).

8.  The criteria for a 10 percent initial rating, but no higher, for osteoarthritis of the left knee, prior to February 25, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2014).

9.  The criteria for a rating in excess of 10 percent for osteoarthritis of the left knee, from February 25, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA must inform the veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In an increased rating case, VA must inform the veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).  A July 2009 pre-adjudication letter notified the Veteran of the evidence necessary to substantiate his increased rating claim for rheumatoid arthritis of multiple joints, later characterized as the issues on appeal.  Consequently, the Board finds that VA's duty to notify has been satisfied. 

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records, VA treatment records, VA examination reports and private treatment records have been obtained and are in the claims file.  Thus, the Board finds that VA does not have a further duty to obtain records. 

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA has provided multiple examinations which addressed the Veteran's disabilities on appeal, most recently in April 2014.  The Veteran was also afforded a subsequent neck conditions examination in August 2014.  Each VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  The examination reports provide sufficient detail as to the severity of the Veteran's service-connected disabilities.  Thus, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issues on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims on appeal.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claims

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Documents of record establish that the Veteran is right hand dominant.  (See, for example, January 1961 Report of Medical History.)  As such, his right shoulder is considered a "major" joint, and his right hand and right arm are "major" upper extremities, for rating purposes.  38 C.F.R. § 4.69 (2014).

For the purpose of rating disability from arthritis, the shoulder and knee are considered major joints, and multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f) (2014).


A.  Right Shoulder Acromioclavicular Osteoarthritis

The Veteran's right shoulder acromioclavicular osteoarthritis has been rated 10 percent disabling pursuant to Diagnostic Code 5003-5203, effective June 11, 2009, that date the Veteran filed for an increased rating for his rheumatoid arthritis.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2014).  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint (like the shoulder, see 38 C.F.R. § 4.45) or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, for degenerative arthritis that is established by x-ray findings, when there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating exacerbations, and a 10 percent rating when there are no incapacitating episodes.

Additionally, the Board can assess and rate the Veteran's right (major) shoulder disability under Diagnostic Codes 5200 to 5203, which discuss the shoulder and arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2014).  Under Diagnostic Code 5200, ankylosis of (major) scapulohumeral articulation, that is favorable, abduction to 60 degrees, can reach mouth and head warrants a 30 percent rating; intermediate, between favorable and unfavorable warrants a 40 percent rating; and unfavorable, abduction limited to 25 degrees from the side warrants a 50 percent rating. 

Under Diagnostic Code 5201, limitation of motion of the (major) arm to shoulder level (i.e. 90 degrees) warrants a 20 percent rating.  Motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) warrants a 30 percent rating.  Motion limited to 25 degrees or less from the side is rated at 40 percent. 

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

Under Diagnostic Code 5202, other impairment of humerus, warrants a 20 percent rating for malunion of the (major) humerus with moderate deformity, and a 30 percent rating for malunion of the (major) humerus with marked deformity.  A 20 percent rating is warranted for recurrent dislocations of the (major) humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent for frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the (major) humerus; a 60 percent rating for nonunion (false flail joint) of the (major) humerus; and an 80 percent rating for loss of head (flail shoulder) of the (major) humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, impairment of (major) clavicle or scapula, warrants a 10 percent rating for malunion, a 10 percent rating for nonunion without loose movement, a 20 percent rating for nonunion with loose movement, and a 20 percent rating for dislocation.  Or, impairment of the clavicle or scapula may be rated based on impairment of function of the contiguous joint. 38 C.F.R. § 4.71a, Diagnostic Code 5203.

Turning to the evidence of record, on examination in December 2009, there was mild tenderness over the biceps tendon of the right shoulder.  There was no synovial thickening or deformity and strength was 5/5 against resistance in all ranges of motion.  Range of motion testing yielded abduction was zero to 170 degrees bilaterally, forward flexion was zero to180 degrees bilaterally, internal rotation was zero to 90 degrees bilaterally, and external rotation was zero to 90 degrees bilaterally.  There was no further decreased range of motion, lack of endurance, or increased fatigability with repetitive movement.

On examination in April 2014, the Veteran complained of progressive pain, stiffness and weakness.  The April 2014 VA examination report found right shoulder flexion and abduction ended at 165 degrees with evidence of painful motion.  There was no additional limitation after repetitive use testing, and functional loss consisted of less movement than normal, pain on movement, and pain on palpation.  There was no guarding, strength was 5/5 with respect to shoulder forward flexion and abduction, and no ankylosis of the glenhumeral articulation was found.

In light of the evidence, the Veteran is not entitled to an increased disability rating in excess of 10 percent for his right shoulder disability.  A 10 percent rating is for application because the limitation of motion of the specific joint or joints involved is noncompensable under Diagnostic Code 5203, and there is satisfactory evidence of painful motion.  38 C.F.R. §§ 4.31; 4.71a, Diagnostic Code 5003.  Specifically, as reported in the April 2014 examination report, the Veteran's forward flexion and abduction has been limited to no less than 165 degrees with pain. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right shoulder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned ratings and no higher.  In this regard, the Veteran's April 2014 examination report noted that the Veteran did not have additional limitation in range of motion of the right shoulder after repetitive-use testing, but he did show functional loss of the shoulder arm due to pain on movement.  As the Veteran is already in receipt of a 10 percent rating for functional loss due to pain and some limitation of motion for the period under consideration, the criteria listed under Diagnostic Code 5003 cannot serve as a basis for an increased rating for the right shoulder disability.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board has considered whether there may be any other relevant Diagnostic Code that would allow for a higher disability rating throughout the appeal period.  However, there is no evidence of ankylosis of scapulohumeral articulation, limitation of the motion at shoulder level or impairment of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202.  The April 2014 VA examiner stated that the Veteran did not have ankylosis of the glenohumeral articulation, a history of mechanical symptoms or recurrent dislocation.  While the April 2014 VA examiner noted a bilateral positive cross-body adduction test and pain upon palpitation, impairment of the clavicle or scapula was not found.  Therefore an increased 20 percent disability rating under Diagnostic Code 5203 is not warranted.

For the reasons and bases provided above, the preponderance of the evidence in this case is against the Veteran's claim for a disability rating in excess of 10 percent for his right shoulder disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Accordingly, the Veteran's claim for an increased rating for a right shoulder disability is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Hand Osteoarthritis and Right Hand Osteoarthritis

As noted above, in a June 2014 rating decision, the RO increased the ratings assigned to the Veteran's right hand and left hand disabilities to 10 percent each, effective May 8, 2012, pursuant to 38 C.F.R. § 4.71a, hyphenated Diagnostic Codes 5003-5228.  

Limitation of motion of the individual fingers is rated under Diagnostic Codes 5228, 5229, and 5230.  Diagnostic Code 5228, for limitation of motion of the thumb (of either the major or nonmajor hand), provides for a 10 percent evaluation when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum 20 percent application is warranted when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2014).  Under Diagnostic Code 5229, for limitation of motion of the index or long finger (of either the major or nonmajor hand), a maximum 10 percent evaluation is for application when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2014).  Diagnostic Code 5230 provides for a maximum noncompensable evaluation for limitation of motion of the ring or little finger (of either the major or nonmajor hand).  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2014).

As noted above, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  As noted above, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45.

Initially, the Board finds that separate 10 percent ratings are warranted for the Veteran's right hand and left hand disabilities for the entire period on appeal.  Specifically, a compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion even without actual limitation of motion or loss of motion that is noncompensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The July 2009 VA examination report noted a history of mild hand pain.  The July 2009 VA examination report stated the Veteran's hands, when he uses them a lot, get sore, particularly at the base of this thumbs.  The December 2009 VA examination reported noted the Veteran complained of morning stiffness in his hands but he was able to relieve the stiffness by opening and closing his hands 75 times in the morning.  He also reported pain in his first metacarpophalangeal joints bilaterally.  As Burton is applicable here, separate 10 percent ratings are warranted for the Veteran's osteoarthritis of the right hand and osteoarthritis of the left hand on this basis. 

After a thorough review of the evidence in the claims file, the Board concludes that an increased rating greater than 10 percent for the Veteran's right hand disability and left hand disability is not warranted.  The medical evidence of record consistently shows that there was no gap between the thumb pad and the fingers of the right hand.  Accordingly, increased ratings greater than 10 percent are not warranted under Diagnostic Code 5228 for limitation of motion of the thumb.  Additionally, the diagnostic codes for limitation of motion of the index or long finger and the little or ring finger do not provide for evaluations greater than 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5229 and 5330. 

Upon VA examination in July 2009, there was no loss in range of motion for the hands.  The December 2009 VA examination report found the Veteran was able to oppose his fingers to the transverse crease and able to oppose the thumb to each of the fingers of his hands bilaterally.  The March 2011 VA examination report suggested a slight bony prominence at the dorsum of the distal interphalangeal joints of the fingers consistent with degenerative arthritic changes with no indication of any redness, soft tissue swelling, effusion, or crepitation.  There was complete extension and flexion of all fingers.  A May 2012 VA examination noted flare-ups created difficulty with typing, opening jars and tools.  The May 2012 VA examination found evidence of painful motion or limitation of motion with respect to the Veteran's right thumb, the right long finger, the left thumb, the left ring finger and left index finger.  However, with ability to oppose the thumb, there was no gap between the thumb pad and the fingers.  Nor was there a gap between any fingertips of the transverse crease of the palm or evidence of painful motion in attempting to touch the palm.  The May 2012 VA examiner found no limitation of extension for the either index fingers or long fingers, including upon repetitive testing, but did note pain on movement for all digits.  No ankylosis was found.

At the most recent VA examination, in April 2014, the Veteran complained of progressive pain, stiffness and weakness.  The April 2014 VA examiner also noted that flare-ups limited fine tool use and grip strength.  However, the April 2014 VA examiner found pain, weakness, fatigability, or incoordination would not significantly limit functional ability during flare-ups.  Additionally, upon examination, he still had the ability to oppose his fingers from his thumb with no gap between the thumb pad and the fingers.  There was also no indication of increased loss of motion after repetition.  Therefore, as there was no favorable ankylosis or limitation of motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a rating in excess of 10 percent is not warranted for osteoarthritis of the left hand or osteoarthritis of the right hand. 

Although the medical evidence reflects that the Veteran reported pain on motion, such pain was accounted for by the examiner when determining the Veteran's range of motion and repetitive testing.  Additionally, the May 2014 VA examiner reported that there was no change in range of motion with repetitions.  There is no other evidence showing that the Veteran has more limitation of motion than that found on VA examination.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for the functional impairment of the Veteran's right hand disability and left hand disability.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); see also DeLuca, 8 Vet. App. at 206.

Furthermore, the medical evidence consistently shows that there was no favorable or unfavorable ankylosis in any digits on the right hand or of the left hand, nor functional impairment comparable thereto, even with consideration of pain.  Further, the medical evidence shows unequivocally that there was no functional impairment of the right hand or left hand such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Accordingly, an increased rating is not for application pursuant to Diagnostic Codes 5216- 5227.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227.

Additionally, while the May 2012 VA examination report diagnosed bilateral wrist strain, x-ray imaging did not indicate osteoarthritis with respect to either wrist.  No pain was noted upon palpitation in the March 2009 VA examination and the December 2009 VA examiner noted there was no tenderness or deformity over the wrists other than at the carpometacarpal joint of the thumbs bilaterally.  Accordingly, an increased rating is not warranted pursuant to Diagnostic Codes pertaining to the wrist.  38 C.F.R. § 4.71a, Diagnostic Codes 5214-5215.

Finally, as described above, Diagnostic Code 5003 provides for a 10 percent evaluation for painful noncompensable limitation of motion due to arthritis.  In this case, the evidence demonstrates osteoarthritis of each hand.  However, as the Veteran's right and left hand disabilities are already rated as 10 percent disabling, and the thumb and fingers represent a minor joint group and occasional incapacitating exacerbations have not been shown, a higher schedular rating is not possible under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For these reasons, the Board finds that the Veteran is entitled to a 10 percent rating for his left hand disorder and a 10 percent rating for his right hand disorder for the period prior to May 8, 2012, but not a rating in excess of 10 percent at any time during the pendency of this case for either hand.  In making this determination the Board considered the application of "staged" ratings, but found no distinctive periods where the Veteran's service-connected left hand or right hand met or nearly approximated the criteria for a rating in excess of 10 percent at any time during the pendency of this case.

In sum, there is a basis for evaluations of 10 percent, each, prior to May 8, 2012, for the Veteran's service-connected left and right hand disabilities.  The preponderance of evidence is against a higher rating.  Therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 56.

C.  Left Knee Osteoarthritis and Right Knee Osteoarthritis

As noted above, in a June 2014 rating decision, the RO increased the ratings assigned to the Veteran's right knee and left knee disabilities to 10 percent each, effective February 25, 2013, pursuant to 38 C.F.R. § 4.71a, hyphenated Diagnostic Codes 5003-5260.  

Diagnostic Code 5024 instructs VA to rate the disability on limitation of motion of the affected part(s), as degenerative arthritis.

As noted above, degenerative arthritis (established by X-ray findings) is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2014). 

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  Id.

Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  Id.

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  Id.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  Id.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  Id.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned. Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  Id. 

Initially, the Board notes that a compensable rating for a left and right knee disability, prior to February 25, 2013, was denied, in part, on the basis of findings in the December 2009 and March 2011 VA examination reports of that there was no pain upon range of motion testing.  However, the December 2009 VA examiner noted that the Veteran had a history of bilateral knee pain during the past year.  Specifically, the Veteran experienced pain when climbing stairs, but particularly when going down stairs.  The Veteran reported pain in association with walking activities and especially going down stairs as opposed to going up stairs during the March 2011 VA examination.  A prior, July 2009 VA examination also noted the Veteran reported more knee pain than usual.  The Veteran is competent, as a lay person, to describe such symptomatology as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Moreover, this is consistent with the fact that he was diagnosed with, and service connected for, osteoarthritis of the left knee and osteoarthritis of the right knee. 

In view of the foregoing, the Board finds that the Veteran is entitled to at least the minimum compensable rating of 10 percent for his left knee and for his right knee prior to February 25, 2013, based on painful motion, under the current Diagnostic Code 5003, with consideration of 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, and 4.59.  Under Diagnostic Code 5003, where there is arthritis with noncompensable limitation of motion, the minimum compensable evaluation for the joint, i.e., 10 percent under Diagnostic Code 5260 or 5261, is warranted.  VAOPGCPREC 9-98; see also DeLuca, 8 Vet. App. At 206; Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

The Board further finds, however, that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected left knee disorder or for his service-connected right knee disability at any time during the pendency of these claims.

The Board observes that the manifestations for evaluation under Diagnostic Codes 5256, 5259, 5262 and 5263 are not applicable, as the presence of ankylosis, genu recurvatum, impairment of the tibia and/or fibula or dislocated semilunar cartilage of either knee has not been demonstrated.  Moreover, even if Diagnostic Codes 5263 or 5259 were applicable to this case, neither provides for a rating in excess of 10 percent, which is the benefit currently being considered for each claim in this appeal.

The Board further notes that there is no evidence of recurrent subluxation or lateral instability of the left knee during the pendency of this case.  Specifically, the July 2009 VA examination report stated the Veteran had no episodes of dislocation or subluxation.  The December 2009 VA examination report found mild crepitus in both knees, but no recurrent subluxation or instability in either knee.  The March 2011 VA examination report conducted tests for anterior instability, posterior instability and medial-lateral instability and reported normal findings for each knee.  Moreover, the April 2014 VA examination also found the Veteran had no history or evidence of patellar subluxation/dislocation nor any instability.  Nothing in the other evidence of record supports a finding of recurrent subluxation or instability of the left knee or right knee.  Therefore, Diagnostic Code 5257 is not for application in this case.

In regard to limitation of motion, the Board finds that, even when taking into account the Veteran's complaints of pain, flexion limited to 30 degrees or less, nor extension limited to 15 degrees or more, has been demonstrated.  For example, the July 2009 and December 2009 VA examinations showed each knee with 140 degrees of flexion, and zero degrees of extension.  The March 2011 VA examination showed both knees extended fully to 0 degrees and both flexed to 145 degrees actively and passively without pain.  The March 2011 VA examiner noted a tendency of flare-ups, with simple ambulatory activities but repetitive activities did not seem to be associated with significant symptomatology or additional impairment.  The April 2014 VA examination showed each knee with 125 degrees of flexion, and zero degrees of extension.  Although the Veteran experienced pain on movement and less movement than normal, there was no additional limitation after repetitive testing for either knee.  The April 2014 VA examiner also noted that flare-ups limited prolonged walking, standing, sitting, squats, stairs, jogging, jumping, lifting, carrying.  The April 2014 VA examiner found flare-ups limited prolonged walking, standing, sitting, squats, stairs, jogging, jumping, lifting, carrying.  However, the April 2014 VA examiner found pain, weakness, fatigability, or incoordination would not significantly limit functional ability during flare-ups.  There is no additional evidence of limitation of flexion and/or extension to the extent necessary for a rating in excess of 10 percent under either Diagnostic Code 5260 or 5261.

The Board is cognizant of the fact that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  However, at no point did the aforementioned range of motion findings show limitation of flexion to the extent necessary to warrant even a compensable evaluation under Diagnostic Code 5260, or Diagnostic Code 5261.  Therefore, separate ratings are not warranted pursuant to VAOPGCPREC 9-2004.

VA's Office of General Counsel also held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In this case, however, the Board has already determined that Diagnostic Code 5257 is not for application as there was no evidence of recurrent subluxation or lateral instability of either knee.  Therefore, separate ratings are not warranted pursuant to VAOPGCPRECs 23-97 and 9-98.

For these reasons, the Board finds that the Veteran is entitled to a 10 percent rating for his left knee disorder and a 10 percent rating for his right knee disorder for the period prior to February 25, 2013, but not a rating in excess of 10 percent at any time during the pendency of this case for either knee.  In making this determination the Board considered the application of "staged" ratings, but found no distinctive periods where the Veteran's service-connected left knee or right knee disability met or nearly approximated the criteria for a rating in excess of 10 percent at any time during the pendency of this case.

In sum, there is a basis for evaluations of 10 percent, each, prior to February 25, 2013, for the Veteran's service-connected left and right knee disabilities.  The preponderance of evidence is against a higher rating.  Therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 56.

D.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the symptoms of the Veteran's left and right knee disabilities, left and right hand disabilities and his right shoulder disability are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, for each disability, he has reported pain, stiffness, weakness and less movement than normal, among other similar symptoms.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating assigned for these disabilities.  For these reasons, the Board declines to remand these matters for referral for extraschedular consideration. 

Furthermore, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.



ORDER

A rating in excess of 10 percent for right shoulder acromioclavicular osteoarthritis is denied.

A 10 percent initial rating for osteoarthritis of the right hand, prior to May 8, 2012 but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for osteoarthritis of the right hand, from May 8, 2012, is denied.

A 10 percent initial rating for osteoarthritis of the left hand, prior to May 8, 2012, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for osteoarthritis of the left hand from May 8, 2012 is denied.

A 10 percent initial rating for osteoarthritis of the left knee prior to February 25, 2013, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for osteoarthritis of the left knee, from February 25, 2013, is denied.

A 10 percent initial rating for osteoarthritis of the right knee prior to February 25, 2013, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for osteoarthritis of the right knee, from February 25, 2013, is denied.


REMAND

Additionally, the Board finds the Veteran should be afforded another VA examination with respect to the claim for an increased evaluation for degenerative disc disease of the cervical spine, as the most recent August 2014 VA examination is inadequate.  See Barr, 21 Vet. App. at 307.  Specifically, the August 2014 VA examiner stated by history, the veteran did not experience additional functional limitations such as pain, weakness, fatigability or incoordination from flare-ups.  However, the VA examiner did not address any additional limitation of motion during flare-ups, a necessary part of the examination to be addressed by the examiner.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App.at 204-7.  Thus, a remand for another VA cervical spine examination is warranted.

When the evidence indicates that a disability has worsened since the last VA examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes a May 2014 VA treatment record consideration of cream for trochanteric bursitis symptoms and injections for such; however, such was not reflected in the April 2014 VA examination report.  Similarly VA treatment records dated in July 2014 reflect the Veteran reported pain levels measured at 6 but in August 2014 he reported a pain level of 7 with respect to his back.  Thus, as the severity of the Veteran's symptoms related to his back and bilateral hip disabilities may have worsened, new VA examinations are warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, updated VA treatment records should be obtained and associated with the claims file.  The record reveals that the Veteran receives regular treatment from the VA San Diego Healthcare System.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the VA San Diego Healthcare System to include any associated outpatient clinics, since August 2014 and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Adjudication of the TDIU issue is inextricably intertwined with the increased rating issues that are the subject of this Remand.  As such, appellate consideration of the TDIU issue must be deferred, pending completion of the action requested below.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records, since August 2014, from the San Diego Healthcare System and all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for VA examination(s) to determine the current severity of his service-connected for degenerative disc disease of the lumbar spine with intervertebral disc syndrome, cervical spine degenerative disc disease, and bilateral hip osteoarthritis, with limitation of flexion and extension, within the context of the relevant rating criteria.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

For each disability examiner should comment on whether the Veteran has additional functional impairment above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use.  

A complete rationale should be given for all opinions and conclusions expressed in the report.

3.  The Veteran must be notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal to include adjudication of entitlement to a TDIU prior to receipt of a 100 percent combined schedular evaluation.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


